                                             Case 3:20-cv-07340-TSH Document 5 Filed 10/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAUL STEVENSON,                                     Case No. 20-cv-07340-TSH
                                   8                    Petitioner,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.

                                  10     RAYMOND MADDEN,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner Paul Stevenson, who is in custody, has filed a petition for a writ of habeas

                                  14   corpus pursuant to 28 U.S.C. § 2254. The Court has reviewed the petition and concludes that it

                                  15   warrants a response. Accordingly, IT IS HEREBY ORDERED as follows:

                                  16   (1)     The Clerk of Court shall serve a copy of the Petition and this Order upon Respondent

                                  17           Raymond Madden and the Attorney General of the State of California. See 28 U.S.C. §

                                  18           2254, Rule 4.

                                  19   (2)     Respondent shall then file and serve an answer in accordance with 28 U.S.C. § 2254, Rule

                                  20           5 and Habeas Corpus Local Rule 2254-6. Respondent shall file with the answer and serve

                                  21           on Petitioner a copy of all portions of the underlying state criminal record that were

                                  22           previously transcribed and are relevant to the issues presented by the petition.

                                  23   (3)     Petitioner may serve and file a traverse responding to matters raised in the answer in

                                  24           accordance with 28 U.S.C. § 2254, Rule 5 and Habeas Corpus Local Rule 2254-6.

                                  25   (4)     Respondent may file a motion to dismiss on procedural grounds in lieu of an answer, as set

                                  26           forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254

                                  27           Cases. If such a motion is filed, Petitioner shall file with the Court and serve on

                                  28           Respondent an opposition or statement of non-opposition within 28 days of the date the
                                           Case 3:20-cv-07340-TSH Document 5 Filed 10/23/20 Page 2 of 2




                                   1         motion is filed, and Respondent shall file with the Court and serve on Petitioner a reply

                                   2         within 14 days of the date any opposition is filed.

                                   3         IT IS SO ORDERED.

                                   4

                                   5   Dated: October 23, 2020

                                   6
                                                                                                   THOMAS S. HIXSON
                                   7                                                               United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
